The facts in this case are the same as those in the equity suit entitled Town of Atlantic Beach, et al., v. Otto J. Oosterhoudt,et al., decided this date. After the hearing for preliminary injunction in the equity suit, the petitioner here having invaded the protected zone with knowledge of the ordinance, was arrested and taken in custody by the Town. He filed his petition for habeas corpus in substantially the same terms as his petition for intervention in the equity suit.
The habeas corpus proceeding was argued at the same time final hearing was conducted in the equity suit and an order discharging petitioner followed the final decree in that suit. The identical legal questions being involved in both causes, it follows that our decision in the latter case is conclusive as to the issues in this case. *Page 170 
The judgment discharging the petitioner in this case is accordingly reversed and he is ordered remanded to the custody of the respondent.
It is so ordered.
WHITFIELD, and BROWN, J.J., concur.
ELLIS, C.J., and DAVIS, J., dissent.
BUFORD, J., not participating because of illness.